DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear what is considered “low carbon” steel because the specification does not appear to provide a definition of the term.  Appropriate explanation or correction is required.
In regards to claim 3, it is unclear how the end cap varies in length because the specification does not appear to describe how it changes in length.  Appropriate explanation or correction is required.
Claims 2 and 4-6 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tullo (US Pat. No. 10,046,909 B2).
In regards to claim 1, Tullo teaches a load rail (90, Fig. 25) comprising rolled legs (i.e.; the side walls) for a commercial waste container comprising a front and a rear comprising: an endcap (62).  Furthermore, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In this case, the terms “rolled” and “roll-formed” are product-by-process terms, and the product of Tullo is considered the same or obvious because it is a hollow rail having vertical legs regardless of the process used to form the rails.
As best understood with respect to the 112b rejection above, Tullo does not particularly teach the load rail (90) comprising low carbon steel.  However, Tullow teaches the use of steel for rails in the background of the invention (e.g.; see Col 1, Lines 61-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tullo’s rail to use low carbon steel.  The motivation would have been for the purpose using a material that has sufficient strength to the support the waste container without collapsing.
In regards to claim 2, Tullo teaches the endcap (62) is U-shaped (i.e.; defined by trough 65) and joggled to the rail (Col 8, Lines 30-33).

In regards to claim 4, Tullo teaches the rolled legs (i.e. the side walls of 90) of the rail increase the surface area of the commercial waste container (i.e.; there is additional surface area defined by the legs).
In regards to claims 5 and 6, Tullo teaches a commercial waste container (60) comprising two load rails of claim 1 (see Fig. 23) (claim 5).  Furthermore, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include three load rails (claim 6).  The motivation would have been for the purpose of increasing the number of support load points on the bottom of the waste container with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional waste containers having load rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631